The present application is being examined under the AIA  first to invent provisions. 
Detailed Action
Current Status of Claims
This action is issued in response to communication of June 12, 2020. Claims 1 -13 are currently active in the application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 12, 2020 was filed before mailing a first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-2, and 4-12 are rejected to the best examiner’s understanding under 35 U.S.C. 103 as being unpatentable over Garlepp et al. (US Patent Publication 
	In regard of claim 1,  Garlepp et al. disclose a touch surface device (See at least Figure 12 of Garlepp et al. illustrating a touch surface device (1250) as discussed in paragraphs [0079-0080]), comprising at least: an element comprising a first face forming the touch surface and a second face opposite to the first face (See at least Figure 2 of Garlepp et al. illustrating an element (100) comprising a first face (116) and second face (140)); an acoustic wave sensor including at least one portion of piezoelectric material disposed between two electrodes, the sensor being secured to the second face of the element such that apexes or valleys of the wrinkles are in contact with the second face of the element (See at least Figure 2 of Garlepp et al. illustrating an acoustic wave sensor with a piezoelectric material (110) disposed between two electrodes (106, 108) as discussed in paragraphs [0061-0067] of Garlepp et al.); an electronic circuit coupled to the electrodes of the sensor and configured to identify, from an electric signal intended to be outputted from the electrodes of the sensor, at least one touch gesture made on the touch surface (See at least Figure 12 of Garlepp et al. illustrating a electronic circuit (1240) which is connected to the electrodes of the sensor (1200, 1216)  as discussed in paragraphs [0079-0081] of Garlepp et al.). 
	However, the reference to Garlepp et al. does not specifically discuss in great detail the portion of piezoelectric material and both electrodes being structured by forming surface wavinesses as wrinkles.

Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use piezoelectric material shown by Benaissa et al. with the touch device shown by Garlepp et al. in order to enable charges generated by the deformation of the piezoelectric layer to be collected. 
	In regard of claim 2, Garlepp et al. and Benaissa et al. further disclose the device according to claim 1, wherein the wrinkles of the sensor are rectilinear and parallel to each other (See at least Figure 8 of Benaissa et al. illustrating wrinkles of the sensor (2) parallel to each other). 
	In regard of claim 4, Garlepp et al. and Benaissa et al. further disclose the device according to claim 1, wherein the sensor is secured to the second face of the element through at least one bonding layer, or wherein the sensor is integrated into the element (See at least Figures 2 and 12 of Garlepp et al. illustrating the sensor (106, 108, 110) integrated into element (100) and secured to the second face (116) through bonding layer (114)). 
	In regard of claim 5, Garlepp et al. and Benaissa et al. further disclose the device according to claim 1, wherein the element forms, between the first and second faces and against the sensor, a layer with a thickness higher than 2 mm (See at least pages 12-13 of Benaissa et al. discussing a layer with thickness higher than 2 mm) . 
	In regard of claim 6, Garlepp et al. and Benaissa et al. further disclose The device according to claim 1, wherein the wrinkles have a period higher than 10 .mu.m . (See at least pages 12-13 of Benaissa et al. discussing a period higher than 10 mum) . 
	In regard of claim 7, Garlepp et al. and Benaissa et al. further disclose the device according to claim 1, including several acoustic wave sensors secured to the second face of the element (See at least Figure 2 of Garlepp et al. illustrating several acoustic wave sensors secured to the second face (116)). 
	In regard of claim 8, Garlepp et al. and Benaissa et al. further disclose the device according to claim 7, wherein the portion of piezoelectric material of each sensor is distinct from the portions of piezoelectric material of the other sensors, and wherein the electrodes of each sensor are distinct from the electrodes of the other sensors (See at least Figure 2 of Garlepp et al. illustrating electrodes (106) distinct from the electrodes of other sensors). 
	In regard of claim 9, Garlepp et al. and Benaissa et al. further disclose the device according to claim 7, wherein the portions of piezoelectric material of all the sensors are formed by a single continuous piezoelectric layer common to all the sensors, and wherein at least one of the electrodes of each sensor is distinct from the electrodes of the other sensors (See at least Figure 2 of Garlepp et al. illustrating a common piezoelectric layer (110)). 
	In regard of claim 10, Garlepp et al. and Benaissa et al. further disclose the device according to claim 1, wherein the sensor has a thickness smaller than 100 .mu.m (See at least paragraph on pages 12-13 of Benaisse et al. discussing size of the sensor device)
claim 11, Garlepp et al. and Benaissa et al. further disclose a method for making a touch surface device, comprising the following steps of: providing at least one acoustic wave sensor including at least one portion of piezoelectric material disposed between two electrodes, the portion of piezoelectric material and both electrodes being structured by forming surface wavinesses as wrinkles; providing at least one element comprising a first face for forming the touch surface and a second face opposite to the first face; securing the sensor to the second face of the element such that apexes or valleys of the wrinkles are in contact with the second face of the element; coupling the electrodes of the sensor to an electronic circuit configured to identify, from an electric signal intended to be outputted from the electrodes of the sensor, at least one touch gesture made on the touch surface (See rejection of claim 1 provided above). 
	In regard of claim 12, Garlepp et al. and Benaissa et al. further disclose The method according to claim 11, wherein securing the sensor to the second face of the element includes bonding the sensor against the second face of the element (See rejection of claims 1-4 provided above). 
Claims 3, 13 are rejected to the best examiner’s understanding under 35 U.S.C. 103 as being unpatentable over Garlepp et al. (US Patent Publication 2018/0349663 A1) in view of Benaissa et al. (WO2015/055788 A1, provided with Applicant’s IDS of June 12, 2020) and further in view of Tanaka et al. (US Patent Publication 2011/0234545 A1).    
	In regard of claim 3, Garlepp et al. and Benaissa et al. further disclose the device according to claim 1.

	In the same field of endeavor, Tanaka et al. discloses a touch device shown in Figures 1-2, wherein the piezoelectric material is a ceramic as discussed in paragraph [0055].
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use piezoelectric material like ceramic shown by Tanaka et al. with the touch device shown by Garlepp et al. and Benaissa et al. in order to achieve a fundamental resonance nominally. 
	In regard of claim 13, Garlepp et al.,  Benaissa et al. and Tanaka et al. further disclose the method according to claim 11, wherein providing the element and securing the sensor to the second face of the element includes: positioning the sensor on a support; thermoforming or injection moulding the element, during which the sensor is positioned against the second face, and at the end of which the sensor is integrated into the element (See at least paragraphs [0049, 0057, 0061, 0071, 0075] discussing methods of thermoformation and moulding the element during sensor integration).



 


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 (c ) to consider these references fully when responding to this action.
US Patent Publication 2016/0107194 A1 to Panchawagh et al. discloses a touch device.
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692